UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 16, 2013 Date of report (Date of earliest event reported) HUTCHINSON TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in its Charter) Minnesota 001-34838 41-0901840 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E., Hutchinson, Minnesota (Address of Principal Executive Offices) (Zip Code) (320) 587-3797 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws. On December 16, 2013, our Board of Directors approved amendments to our restated by-laws. The amendments provide that our Chairman of the Board will not be an officer of the Company (unless the person is otherwise elected or appointed by the Board as such an officer), permit shareholder meetings and board meetings to be held solely by remote communication, permit subcommittees of Board committees and clarify a provision related to uncertificated shares, consistent with recent revisions to the Minnesota Business Corporation Act. The Company’s restated by-laws, as amended, are attached as Exhibit 3.1 and incorporated by reference in this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Restated By-Laws, as amended December 16, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUTCHINSON TECHNOLOGY INCORPORATED Date:December 18, 2013 /s/ David P. Radloff David P. Radloff Vice President and Chief Financial Officer EXHIBIT INDEX Number Description Method of filing Restated By-Laws, as amended December 16, 2013 Filed herewith
